—Order, Supreme Court, New York County (Louise Gruner Gans, J.), entered on or about August 10, 1999, which, inter alia, granted defendant’s motion for summary judgment in part, dismissing plaintiffs first cause of action for imposition of a constructive trust, unanimously affirmed, without costs.
Summary judgment dismissing plaintiffs cause of action for imposition of a constructive trust upon shares appurtenant to a cooperative apartment in defendant’s name was properly *15granted. Defendant adduced documentary evidence demonstrating that she had made all payments in connection with the purchase and maintenance of the subject apartment and plaintiff, in response, failed to come forward with evidence sufficient to raise a factual issue as to the existence of conditions essential to the equitable relief sought by him. Plaintiff presented no evidence of a transfer by him in connection with the purchase or maintenance of the apartment in reliance upon a promise made by defendant. Nor did he make any showing that defendant would be unjustly enriched if she retained the apartment (see, Sharp v Kosmalski, 40 NY2d 119). Concur— Nardelli, J. P., Tom, Lerner, Buckley and Friedman, JJ.